Appeal from order, Supreme Court, New York County (Helen E. Freedman, J.), entered February 1, 2006, which, in a declaratory judgment action involving a contract for the purchase and sale of real estate, denied plaintiff contract vendee’s motion for preliminary injunctive relief restraining defendant contract vendor from terminating the contract, unanimously dismissed as moot, with costs in favor of defendant.
The appeal has been rendered moot by defendant’s termination of the contract on grounds wholly unrelated to the alleged defaults that are the subject of the action. Concur—Tom, J.P, Mazzarelli, Marlow, Nardelli and Sweeny, JJ.